—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered April 25, 1996, convicting defendant, after a jury trial, of two counts of robbery in the second degree and one count of attempted *139robbery in the first degree, and sentencing him, as a second felony offender, to three concurrent terms of 7 to 14 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Bennette, 56 NY2d 142). Concur — Nardelli, J. P., Williams, Wallach, Lerner and Andrias, JJ.